Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive and the closest prior art reference Soto et al. (10,201,064) discloses “an Electrical Power System (EPS) or Power Supply for a smart dimmer for controlling the intensity of illumination of a dimmable lighting load within an electrical installation that has two or three wires in the switch box (two-wire and three-wire switches). The Power Supply is able to detect and control different types of lighting technologies, such as incandescent or LED bulbs. The Power Supply also provides a voltage signal indicating the current consumed by the lighting loads.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a dimmer for controlling power to a load, the dimmer comprising: a phase input terminal configured to couple to an alternating current (AC) power source; a ground terminal configured to couple to a ground connection of the AC power source; a load output terminal configured to couple to the load; a switching circuit electrically coupled between the phase input 

With respect to independent claim 10, the applicant argument is persuasive and the closest prior art reference Soto et al. (10,201,064) discloses “an Electrical Power System (EPS) or Power Supply for a smart dimmer for controlling the intensity of illumination of a dimmable lighting load within an electrical installation that has two or three wires in the switch box (two-wire and three-wire switches). The Power Supply is able to detect and control different types of lighting technologies, such as incandescent or LED bulbs. The Power Supply also provides a voltage signal indicating the current consumed by the lighting loads.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a dimmer for controlling power to a load, the dimmer comprising: a phase input terminal configured to couple to an alternating current (AC) power source; a ground terminal configured to couple to a 

With respect to independent claim 17, the applicant argument is persuasive and the closest prior art reference Soto et al. (10,201,064) discloses “an Electrical Power System (EPS) or Power Supply for a smart dimmer for controlling the intensity of illumination of a dimmable lighting load within an electrical installation that has two or three wires in the switch box (two-wire and three-wire switches). The Power Supply is able to detect and control different types of lighting technologies, such as incandescent or LED bulbs. The Power Supply also provides a voltage signal indicating the current consumed by the lighting loads.”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a dimmer for controlling power to a load, the dimmer comprising: a phase input terminal configured to couple to an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959.  The examiner can normally be reached on Mon-Sat 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836